 

Exhibit 10.5

 



AMENDMENT TO EXCLUSIVE PURCHASE OPTION AGREEMENT

 

This AMENDMENT TO EXCLUSIVE PURCHASE OPTION AGREEMENT (this “Amendment”) is made
as of this 30th day of October, 2019 (the “Effective Date”), by and among:

 

Party A: 

One Belt One Network Holdings Limited, with registered address at Vistra
Corporate Service Centre, Wickhams Cay II, Road Town, Tortola, British Virgin
Islands, VG1110; and

 

Party B:Ratanaphon Wongnapachant, at No. 8/5 Soi Patanakarn 30, Patanakarn Road,
Suan Luang Sub-District, Suan Luang District, Bangkok, Thailand; and

 

Party C: OBON Corporation Company Limited, with registered address at 121/34,
Ratchadaphisek Road, Din Daeng Sub-district, din Daeng District, Bangkok,
Thailand.

 

Party A, Party B and Party C individually being referred to as a “Party” and
collectively the “Parties”

 

WHEREAS, Parties entered into an Exclusive Purchase Option Agreement on June 4,
2019 (the “Agreement”); and

 

WHEREAS, Parties desire to amend the Agreement to correct the share numbers
owned by Party B in the Party C and his ownership percentage of the Party C as
of the date of the Agreement; and

 

WHEREAS, capitalized terms in this Amendment that are not otherwise defined have
the meanings given those terms in the Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties agree as follows:

 

1.                The Item 1 under Whereas shall be amended and restated in its
entirety to read as follows:

 

Party C is a company duly incorporated and validly existing under the laws of
Thailand. Party B has an holding of 98,000 shares of Party C, being 98% of the
outstanding shares in Party C as of the date of the Agreement; and

 

2.                Except as expressly amended hereby, the Agreement continues in
full force and effect.

 

[signature page follows]



 



 

 

 

(Signature Page to the Amendment to Exclusive Purchase Option Agreement)

 

IN WITNESS THEREOF, each Party has signed or caused its
authorized representative to sign this Amendment as of the date first written
above.

 

Party A: One Belt One Network Holdings Limited           /s/ Wai Hok Fung 
    [Seal]   By:   Wai Hok Fung       Director                     Party B:
Ratanaphon Wongnapachant            /s/ Ratanaphon Wongnapachant     By:
Ratanaphon Wongnapachant                   Party C: OBON Corporation Company
Limited             /s/ Ratanaphon Wongnapachant     [Seal]   By:   Ratanaphon
Wongnapachant       Director    

 



 

 

 

 